Citation Nr: 1825943	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  10-11 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability of the bilateral lower extremities, to include peripheral vascular disease with ulcers, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to an initial rating in excess of 60 percent for chronic kidney disease.

3.  Entitlement to an increased rating for diabetes mellitus type II, rated as 20 percent disabling prior to June 10, 2013, and as 10 percent disabling from June 10, 2013, to include consideration of whether the rating reduction was proper.

4.  Entitlement to a compensable rating for scar, shell fragment wound of the left arm ("left arm scar").

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, including service in Vietnam.  His decorations include a Purple Heart, Combat Infantryman Badge, and a Vietnam Service Medal with two Bronze Service Stars.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010, January 2012, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The December 2010 decision continued a denial of service connection for peripheral vascular disease of the bilateral lower extremities (claimed as legs and ulcers).  

The January 2012 decision continued a 20 percent rating for diabetes, continued a noncompensable (zero percent) rating for left arm scar, denied entitlement to a TDIU, and denied entitlement to SMC based on aid and attendance.

The August 2013 rating decision granted service connection for chronic kidney disease, assigning a 60 percent rating, effective June 20, 2011.  

During the course of the appeal for an increased rating for diabetes, the RO reduced the rating to 10 percent, effective June 10, 2013, in an October 2015 rating decision.  Although the reduction was not specifically perfected to the Board, the Board deems the issue of whether the reduction was proper to be part and parcel of the current appeal for an increased rating for the left hip DJD because the increased rating claim covers the period prior to, during, and after the reduction.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (holding that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue).  Accordingly, the Board takes jurisdiction of the issue of whether the reduction was proper.

In October 2014, the Board reopened the claim for service connection for peripheral vascular disease of the bilateral lower extremities with ulcers, and then remanded the claims for further development.  The RO was instructed to schedule the Veteran for a VA examination to determine nature and etiology of any diagnosed vascular condition of the bilateral lower extremities.  The Veteran was provided with VA examination for his lower extremities in August 2015 and a VA medical expert opinion was obtained in August 2017.  The RO was also instructed to issue a Supplemental Statement of the Case (SSOC) on the increased rating issues, which was done in October 2015.  The Board therefore finds there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

The issues of an increased rating for chronic kidney disease, entitlement to a TDIU, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current diagnoses of chronic venous insufficiency and venous stasis ulcers are not etiologically related to service, to include as due to the service-connected diabetes mellitus.

2.  For the entire period of appeal, the Veteran's left arm scar is superficial, linear, and stable, and it does not result in pain, limited motion, or other functional impairment.

3.  For the period of appeal prior to June 10, 2013, the Veteran's service connected diabetes mellitus type II, manifested by requiring an oral hypoglycemic agent, with no evidence that it required insulin or regulation of activities. 

4.  In an October 2015 rating decision, the RO reduced the rating for diabetes mellitus type II from 20 percent to 10 percent, effective June 10, 2013.  The 20 percent disability rating had been in effect for less than five years and the overall compensation paid to the Veteran remained unchanged at 80 percent.

5.  The evidence of record at the time of the October 2015 reduction demonstrates a sustained material improvement in the diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of the bilateral lower extremities have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  For the entire period of appeal, the criteria for a compensable rating for the left arm scar have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).

3.  For the period of appeal prior to June 10, 2013, the criteria for a rating in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

4.  The reduction from 20 percent to a 10 percent rating for diabetes mellitus type II, effective June 10, 2013, was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.119, Diagnostic Code 7913 (2017).

5.  For the period of appeal from June 10, 2013, the criteria for a rating in excess of 10 percent for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Bilateral Lower Extremities

The Veteran contends that he first developed open ulcers on both legs in 2003, and was treated for the condition for approximately three years.  He indicated that although the ulcers eventually healed, he still has to take pain medication, wear pressure stockings, and use CircAid boots.  The Veteran asserts that he has peripheral vascular disease in his bilateral lower extremities, which is secondary to his diabetes.  See the August 2008, April 2009, March 2010 statements.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

Here, the Veteran has diagnoses of chronic venous insufficiency and venous stasis ulcers.  See the August 2015 VA examination report and the August 2017 VA expert medical opinion.
 
The question for the Board is whether the Veteran's current lower extremities diagnoses are etiologically related to his service-connected diabetes mellitus.  

The Board finds that competent, credible, and probative evidence establishes that the chronic venous insufficiency and venous stasis ulcers are not etiologically related to the Veteran's active service, to include as secondary to the left thigh ossificans.

Service treatment records (STRs) are silent for mention of any complaints, diagnosis, or treatment of a lower extremity condition, and the Veteran does not allege that the conditions started in service.

Post-service VA treatment records indicate that in August 2003, the Veteran was seen for a two-week history of relatively painless superficial ulcerations and blebs on the right lower extremity.  He noted increasing edema of the bilateral legs for some time.  The impression was of early skin breakdown secondary to venous stasis disease.  In a follow-up appointment three weeks later, the Veteran's right lower extremity was noted to be getting better.  He was told to continue Bactroban ointment and Tequin.  In October 2003, the Veteran was noted to have a large venous stasis ulcer on the front and back of the right lower extremity and what appeared to be a healed ulcer on his left lower extremity.  

In a February 2004 VA examination, the Veteran reported that his legs had healed, and his only residual was redness and soreness.  He had no history of diabetes, and stated that he had been diagnosed with peripheral vascular disease.  He was noted to have a diagnosis of peripheral vascular disease with history of venostasis ulcers, healed at this time.

In a September 2008 VA diabetes mellitus examination, the Veteran was noted to have a known history of peripheral vascular disease since at least 2003.  He reported that he had intermittent skin breakdowns on his legs, which resolved with the use of ointments, and had been diagnosed with stasis ulcers.  The examiner indicated that the stasis ulcerations diagnosis preceded the diabetes mellitus by two years, and was more likely than not because of venous stasis, rather than diabetes mellitus type 2.  

In June 2010, the Veteran had a VA examination of the bilateral lower extremities.  He reported intermittent skin breakdowns, which required topical ointment use and dressings that were changed twice a week.  The examining physician opined that the Veteran's peripheral vascular disease was at least as likely as not related to his service-connected diabetes mellitus as peripheral vascular disease is a well-established complication of type II diabetes.  The examiner further indicated that because the peripheral vascular disease predated the diabetes diagnosis, the diabetes would serve only to aggravate the peripheral vascular disease; however, to determine how the diabetes aggravated the peripheral vascular disease was beyond the scope of his medical expertise and would result in a response based on speculation.

The Veteran had another VA examination of the bilateral lower extremities in August 2015.  The examiner noted that ankle/brachial index (ABI) testing was performed in October 2008, which showed a right ankle/brachial index of 1.14 and a left ankle/brachial index of 1.15.  The examiner indicated that the Veteran had a history of venous stasis that caused swelling and associated ulcerations of the bilateral lower extremities over the years and was more likely than not secondary to or caused by a history of morbid obesity.  The Veteran did not have a history of arterial vascular disease or a diagnosis of peripheral vascular disease, which affected the arteries of the legs.  The examiner noted that there was "NO evidence" to suggest that the venous stasis disease was caused or aggravated by the Veteran's diabetes, as the venous stasis was present for years before the diabetes diagnosis.  Venus stasis was caused by back pressure in the veins and lower extremities, which resulted in swelling of the lower extremities, and in this case, ulcer formation secondary to the significance of the lower extremity swelling; it was not caused or aggravated by diabetes, which played a role in arterial or occlusive vascular disease.

In August 2017, a VA expert opinion was obtained from a vascular surgeon.  Dr. K.B. opined that the Veteran's diagnosis as it related to his lower extremities was chronic venous insufficiency.  Dr. K.B. indicated that there was no convincing evidence that the Veteran had peripheral arterial occlusive disease.  Rather, the Veteran had issues with open venous stasis ulcers, which were diagnosed as venous stasis ulcers in his chart, but had at times been referred to as "peripheral vascular disease," which confused the issue.  The Veteran had palpable pulses documented multiple times, most recently in August 2014, and had normal ABI's with normal triphasic waveforms documented in October 2008.  The normal wave forms eliminated the possibility that the normal blood pressures at the ankle were unreliable due to diabetes.  While that did not completely exclude the diagnosis of peripheral arterial occlusive disease, it significantly decreased the likelihood of the presence of symptomatic peripheral arterial occlusive disease.  It was therefore more likely than not that the Veteran did not have peripheral arterial occlusive disease.  He had ulcers with wound care that was appropriate for venous insufficiency.  Moreover, Dr. K.B. opined that it was not at least as likely as not that the venous insufficiency was caused or aggravated by the diabetes, as the venous stasis ulceration and diagnosis of venous insufficiency pre-dated any diagnosis of diabetes mellitus.  In addition, diabetes is not thought to be a significant contributor to chronic venous insufficiency.

The Board finds that the most probative evidence in this complicated matter is the VA expert opinion obtained in August 2017.  Dr. K.B., a vascular surgeon with expertise in the subject on appeal, supported her conclusions with specific historical medical findings, including the treatment records from 2003 documenting the initial diagnosis and treatment of the ulcers and subsequent findings in October 2008 and August 2014.  She explained how the noted treatment records led to the conclusion that the bilateral lower extremities diagnoses were not caused or aggravated by the Veteran's diabetes mellitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  

Although, the Veteran's lower extremity conditions were inconsistently diagnosed in previous VA medical treatment records and examination reports, the September 2008 and August 2015 VA examiners' opinions were consistent with Dr. K.B.'s opinion that the Veteran's lower extremity diagnoses were not caused or aggravated by his diabetes mellitus.  The sole contradicting medical evidence is the June 2010 examination report, in which the examiner opined that the Veteran's peripheral vascular disease was at least as likely as not aggravated by his service-connected diabetes mellitus, as peripheral vascular disease is a well-established complication of type II diabetes.  The Board, however, does not find this opinion to be as probative as Dr. K.B.'s opinion because the examiner did not explain how he concluded that the Veteran had peripheral vascular disease and not chronic venous insufficiency, nor did he explain how he reached his conclusion beyond stating that peripheral vascular disease was a well-established complication of type II diabetes.  Moreover, the examiner indicated that he could not determine how the diabetes aggravated the peripheral vascular disease because that was beyond the scope of his medical expertise.  As such, the Board accords the June 2010 VA examiner's opinion low probative weight, and finds it to be outweighed by the more specific medical opinion evidence pertaining to this Veteran.

The Board also finds that although the Veteran can describe observable symptoms including ulcers on his legs, his statements cannot be used to determine a medical diagnosis and whether such a diagnosis is related service or to a service-connected disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran has the medical education and training required to make competent clinical diagnosis, or to attribute such a diagnosis to specific events or disease.  As such, the Board finds the Veteran's statements probative with regard to establishing his symptoms, but finds little probative value with regard to establishing service connection.  In any case, their probative value is outweighed by the probative value assigned to an evaluation conducted by a person who has expertise and training pertinent to vascular diagnoses.

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for a bilateral lower extremity disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Increased Rating - Left Arm Scar

The Veteran contends without further elaboration that an increased rating for his left arm scar is warranted.  See the January 2012 notice of disagreement.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

The Veteran's left arm scar is rated under Diagnostic Code 7805, for other scars including linear scars.  Under this diagnostic code, scars are rated based on limitation of function of the part affected. 

In a December 2011 VA scars examination, the Veteran's left arm scar was not painful, unstable, or due to a burn.  The scar was described as a "small barely visible superficial scar on the lateral aspect of the distal arm 5 cm above (proximal to) lateral epicondyle of right arm."  There was no skin breakdown, keloid formation, loss of underlying tissue, sign or symptom of infection or inflammation, tenderness, or hypersensitivity of the scar on examination.  The scar was linear and did not result in any limitation of function

In an August 2014 VA examination, the Veteran's scar was not painful, unstable with frequent loss of covering of skin over the scar, or due to burns.  The examiner indicated that the scar was linear and measured 6.5 centimeters.  The scar did not impact the Veteran's ability to work.

In evaluating the Diagnostic Codes potentially applicable to the Veteran's scar, the Board notes that Diagnostic Code 7800 does not apply because the Veteran's scar is not on his head, face, or neck.  Diagnostic Code 7801 does not apply because the Veteran's scar is neither deep nor nonlinear.  Diagnostic Code 7802 does not apply because the Veteran's scar is linear.  Diagnostic Code 7804 does not apply because the Veteran's scar is stable and is not painful. 

Thus, with Diagnostic Codes 7800 to 7804 excluded, Diagnostic Code 7805 applies, which contemplates the ratings of "other" scars, which are to be rated based on limitation of function of the part affected.  The Veteran is not entitled to a compensable rating under this diagnostic code because he has suffered no functional impairment (such as limitation of motion) as a result of his scar, nor does the Veteran so contend.

Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Accordingly, the claim for an increased rating for the left arm scar is denied.

III.  Increased Rating - Diabetes Mellitus Type II

The Veteran contends without further elaboration that an increased rating for diabetes mellitus type II is warranted.  See the June 2011 request for entitlement to a TDIU, interpreted by the RO to include a claim for an increased rating for diabetes.

Diabetes mellitus is rated as follows:  A 10 percent evaluation is warranted for diabetes mellitus manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Id.

A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.

A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Id.

A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Note (1):  Compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

Note (2):  When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id.

Period of appeal prior to June 10, 2013

The Veteran was afforded a VA diabetes examination in December 2011.  He indicated that he was prescribed an oral hypoglycemic agent, Glipizide, for blood sugar control.  He did not require regulations of activities and visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  In the past 12 months, the Veteran had zero episodes of ketoacidosis or hypoglycemia requiring hospitalization.  He had no progressive unintentional weight loss attributable to diabetes, and he had no peripheral neuropathy, nephropathy, or retinopathy due to diabetes.  He did not have any other conditions due to diabetes, except renal disease, for which he is already service-connected.

VA treatment records for this period of appeal indicate that in September 2012, the Veteran reported having a painful wound on his left foot for about four days.  Upon examination a few days later, the wound was noted to be on the left medial ankle, and was "probably related to" the venous insufficiency.  

The Veteran was consistently noted to be prescribed glipizide during this period of appeal until he was admitted to the hospital in February 2013 for septic shock due to pneumonia, later found to be due to clostridium difficile colitis.  He was noted to weigh 458 pounds on February 28, 2013.  The Veteran remained in the hospital until May 15, 2013, when he was discharged to a nursing home to continue his recovery.  In a June 2013 follow-up appointment after his hospitalization, the Veteran was noted to weigh 295 pounds.  His diabetes was noted to be stable, and the Veteran was not on any medication for the diabetes.

In sum, the Board finds that the evidence does support a higher evaluation for diabetes for this period of appeal.  Specifically, there is no evidence of the Veteran requiring insulin or regulation of activities during this period of appeal to warrant a higher 40 percent rating.  The December 2011 VA examiner specifically indicated that the Veteran did not require regulation of activities, and VA treatment records consistently note that the Veteran was prescribed glipizide, an oral hypoglycemic agent, for his diabetes.

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.  As the evidence does not demonstrate that the Veteran required insulin or regulation of activities, the Board finds that a 40 percent evaluation for diabetes is not warranted for this period of appeal.  

Period of appeal from June 10, 2013

The RO reduced the rating for diabetes mellitus to 10 percent, effective June 10, 2013.  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  However, VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the overall amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  In this case, no reduction notification procedures were undertaken, but the Board finds that none were required, as the overall compensation paid to the Veteran remained at 80 percent.  See 38 C.F.R. § 3.105(e); VAOPGCPREC 71-91 (Nov. 1991); 57 Fed. Reg. 2,316 (1992).

Moreover, in certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, however, the 20 percent rating assigned to the diabetes mellitus had been in effect for less than five years before the reduction took effect.  As such, the provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply.  

Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  

Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).  A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).

Here, the reduction was based on results of a VA examination conducted in August 2014.  In the examination, the Veteran was noted to require no treatment for his type II diabetes.  He did not require regulation of activities, had not been hospitalized for any episodes of ketoacidosis or hypoglycemic reactions in the past 12 months, had not experienced progressive unintentional weight loss and loss of strength attributable to diabetes, and did not have any complications or conditions due to diabetes other than kidney disease.  The examiner indicated that the Veteran had taken metformin and glipizide in the past for his diabetes, but since losing a lot of weight during an illness in 2012, he had been able to stop taking medication for diabetes.  Metformin was last filled in April 2009 and glipizide was last filled in September 2012.  The Veteran reported home blood sugars "around 120."  

Subsequent medication lists noted in VA treatment record consistently indicate that the Veteran's hypoglycemic medications were discontinued.  The Board notes that in April 2015, the Veteran required to be put back on his medication, has his blood sugars were elevated and he felt symptomatic.  Two days later, he reported feeling better and admitted to eating starchy foods.  He was recommended to resume eating diabetes mellitus appropriate foods and to make an appointment with his primary care provider.  However, in an appointment with primary care a few weeks later, the Veteran was again noted to not be on any medications for diabetes, and no medications were prescribed.  In an August 2015 treatment record, the Veteran was still not taking any medication for diabetes and he reported that his blood sugar had been "ok mostly."

The Board therefore finds that the reduction of the rating for diabetes mellitus type II from 20 percent to 10 percent, effective June 10, 2013, was proper, and a restoration of the 20 percent rating is not warranted.  In so finding, the Board notes that the evidence indicates that the level of disability had improved at the time of the reduction, and that such improvement was reasonably likely to continue, inasmuch as the Veteran has not required treatment, including a prescription for an oral hypoglycemic agent, since 2013 to control his diabetes.

In addition, the Board finds that for this period of appeal from June 10, 2013, the evidence does support a rating in excess of 10 percent for the Veteran's diabetes.  Specifically, there is no evidence of the Veteran requiring an oral hypoglycemic agent or insulin during this period of appeal to warrant a higher 20 percent rating.  The August 2014 VA examiner specifically indicated that the Veteran did not require any medication to control his diabetes.

As discussed above, because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 20 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.  As the evidence does not demonstrate that the Veteran requires insulin or an oral hypoglycemic agent to control his diabetes, the Board finds that a 20 percent evaluation for diabetes is not warranted for this period of appeal.  


ORDER

Service connection for a disability of the bilateral lower extremities is denied.

A compensable rating for the left arm scar is denied.

For the period of appeal prior to June 10, 2013, a rating in excess of 20 percent for diabetes mellitus type II is denied.

The October 2015 rating reduction for diabetes mellitus type II from 20 percent to 10 percent, effective June 10, 2013, was proper.

For the period of appeal from June 10, 2013, a rating in excess of 10 percent for diabetes mellitus type II is denied.


REMAND

A review of the record reflects that further development is necessary on the remaining appeals.  Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In the August 2013 rating decision, which granted service connection for chronic kidney disease as secondary to diabetes-mellitus type 2, the RO assigned an initial rating of 60 percent.  The rating decision explained that although the Veteran required dialysis for his renal disease, which would warrant a 100 percent evaluation, the evidence of record showed that the renal disability was due to intercurrent disability and treatment for clostridium difficile colitis, which is not service-connected.  As such, a higher evaluation could not be established.

In a January 2014 notice of disagreement, the Veteran's representative at the time argued that research showed that people with chronic kidney disease had increased risk for clostridium difficile, as well as lower cure rates and higher recurrence rates.  The representative asserted that the Veteran's clostridium difficile colitis was secondary to the service-connected chronic kidney disease.

In August 2015, a VA examiner concluded that the Veteran's renal function showed a slow and overall stable decline in his renal function over a period of 15 years before his clostridium difficile colitis ("c-diff infection") with associated septic shock, and that there was no evidence to suggest that the Veteran would have required dialysis if he had not experienced the c-diff infection in 2013.  The examiner opined that the Veteran's c-diff infection was more likely than not secondary to his use of clindamycin and ciprofloxacin antibiotics in November 2012, and was not due to the chronic kidney disease.  The Board, however, does not find this opinion to be a sufficient basis on which to determine the severity of the service-connected kidney disease.  The examiner did not explain his rationale for the conclusion that the c-diff infection was not due to or aggravated by the kidney disease, and did not address the contention that people with chronic kidney disease have increased risk for clostridium difficile, as well as lower cure rates and higher recurrence rates.  As such, a medical opinion addendum is necessary.

On remand, updated VA treatment records should also be obtained.

With regard to the claims for entitlement to a TDIU and SMC, the Veteran contends that he is unable to maintain employment due to his bilateral lower extremities ulcers and his dialysis.  He also asserts that he is not housebound, but requires assistance from another person for everyday personal activities.  See the November 2015 VA Form 9, January 2018 statement.  

The December 2011 VA examiner found that the Veteran's lower extremities stasis  and edema limited the Veteran's physical activities, as he had to keep his feet elevated most of the time to prevent build-up of peripheral edema, which rendered him unable to maintain gainful physical or sedentary employment.  The August 2015 VA examiner indicated that the Veteran required dialysis three times per week, which limited his ability to maintain any full-time job, labor or sedentary.  As such, any decision on the increased rating claim being remanded herein may affect the claims for a TDIU and SMC.  Consideration of entitlement to a TDIU and SMC must therefore be deferred until the intertwined issue is resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from October 2015 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the VA examiner who conducted the August 2015 VA kidney examination (or a suitable replacement), and ask the examiner to review the record and prepare addendum medical opinions.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's clostridium difficile colitis was caused by or is proximately due to the service-connected chronic kidney disease.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the clostridium difficile colitis is aggravated by the service-connected chronic kidney disease.  

In rending the requested opinions, the examiner should specifically comment on the Veteran's contentions that research shows that people with chronic kidney disease have increased risk for clostridium difficile, as well as lower cure rates and higher recurrence rates.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, if any, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


